


Exhibit 10.73

 

STRICTLY CONFIDENTIAL

 

[g301232kqi001.jpg]

 

Amended and Restated International Letter of Assignment

 

July 12, 2017

Neel Broker

Baltimore, Maryland

 

Dear Neel:

 

Reference is made to your International Letter of Assignment dated January 5,
2017, and the amendment thereto dated February 16, 2017 (collectively, the
“Original Agreement”). As both you and Laureate Education, Inc. (hereinafter
either “Laureate”, or the “Company”) wish to revise the terms of the Original
Agreement, this Amended and Restated International Letter of Assignment (this
“Letter”) shall serve to replace the Original Agreement which is made null and
void by execution of this Letter. In place of the Original Agreement, this
Letter will govern the terms of your international assignment to Singapore for
the position of CEO, AMEA. As part of this assignment, you will report to
Ricardo M. Berckemeyer, COO Laureate. This Letter confirms the terms and
conditions of your assignment, subject to any additional requirements or
restrictions under local law.

 

This Letter is comprised of two basic financial elements:

 

1)                       Your compensation for the assigned position which
includes your base salary, incentive plans, and benefits. These components are
designed to be competitive based upon your home country environment.

 

2)                       The Laureate Expatriate Policy components that are
designed to provide a platform of “economic neutrality” to you while you are on
international assignment.

 

This package is designed to ensure that you have the full benefit of your
competitive compensation package while protecting you from the excess costs that
might be incurred in an international assignment.

 

Allowances and support elements are subject to change at the discretion of
Laureate, with or without notice. Please refer to the attached Estimated
Assignment Package for specific information. Listed below is a brief overview of
the assistance package that will be provided while on assignment.

 

Assignment Start and Duration

 

For purposes of this Letter, your assignment to Singapore will be deemed to have
commenced on July 1, 2017 and it is our expectation that you will move to
Singapore on or around this date after all visa and legal requirements have been
satisfied. The expected duration of your assignment is approximately two years
to June 30, 2019. The Company may, at its discretion, terminate this assignment
at any time during that period, and may extend it as mutually agreed.

 

--------------------------------------------------------------------------------



 

Compensation and Incentive Plans

 

You will participate in the U.S. compensation and incentive programs. Your base
salary at the start of your assignment is USD 460,000 annually. Your annual
incentive opportunity is targeted at 100% of base salary, is discretionary, and
will be based on regional performance.

 

You will continue to be eligible to participate in our annual long-term
incentive plan at 75% of your annual base salary. The type and size of any
equity awards are always subject to approval by the Compensation Committee of
Laureate Education’s Board of Directors (the “Compensation Committee”). The
exercise price of any stock options will be not less than the fair market value
of Laureate’s Class A Common Stock, except as may be otherwise determined by the
Compensation Comittee. Specifics of the terms of the equity award will be
described in separate equity grant agreement documents, which will be delivered
upon grant of this equity and which you must sign.

 

In addition, you will be eligible for a one-time long-term bonus targeted at
100% of your base salary: USD 460,000. This bonus is not intended to be a
recurrent plan and is predicated on future AMEA EBITDA performance for years
2017-2018. The details of this plan will be shared with you in a separate
document. Your compensation will be paid from the U.S.

 

You acknowledge that Laureate’s obligations under this letter may be satisfied
by LEI Administration, LLC, a subsidiary of Laureate, and to the extent
Laureate’s obligations are so satisfied, you may not seek additional payment
from Laureate. Should LEI Administration fail to satisfy an obligation, Laureate
shall remain liable.

 

Benefits, Vacation and Holidays

 

You will participate in the Company’s U.S. benefit programs and will participate
in the U.S. Social Security system, to the extent possible. Since U.S. medical
plans may not be adequate for this assignment, Laureate will enroll you in a
medical plan that is appropriate for international coverage. Laureate will pay
the premiums for this plan. Vacation and sick leave eligibility during the
assignment will be based on the U.S. policy. Singapore work hours and holidays
will apply.

 

Relocation and Immigration

 

You will receive relocation assistance from Baltimore to Singapore. The
relocation provisions for this temporary assignment are summarized in the
Estimated Assignment Package.

 

Relocation support includes transportation for you, your dependents, and your
household goods, home-finding expenses, permanent storage, temporary living
expenses and a miscellaneous relocation expense allowance for USD $10,000.
Destination services will also be provided through the Company’s external
relocation vendor.

 

The Company will coordinate immigration assistance for you and your dependents
to ensure that you receive the proper work permits, visas and other required
documentation.

 

Assignment Allowances: Following your family’s move to Singapore on or about
July 1, 2017, you are eligible to receive various allowances and services during
your assignment. These components will be reviewed regularly and may change
whenever conditions warrant and at the discretion of Laureate. The following
provides a summary of current provisions.

 

2

--------------------------------------------------------------------------------



 

Taxes

 

While on your international assignment, you are eligible for two types of tax
assistance; tax equalization in accordance with the Company’s tax equalization
policy and tax preparation assistance. There are a number of aspects of your
international assignment that will impact and complicate your tax obligations.
The objective of tax equalization is to approximate your tax position as if you
continued to work in your home base location.

 

In brief, you pay a hypothetical tax and/or real taxes from your salary and
incentives based on your home location. The Company may pay all or some of the
actual home and host location taxes according to policy. The Company will
protect incremental taxes, within policy limits, on regular personal income, but
exclude any spousal income and capital gains.

 

Through a tax settlement, your hypothetical tax will be reconciled at the end of
each tax year to more closely reflect your tax liability as if you had remained
in your home location, resulting in an adjustment payable by the Company to you,
or payable from you to the Company. The amount of the adjustment will be
calculated by the Company’s designated tax firm and will be thoroughly reviewed
with you upon completion. If money is owed to you, Laureate will immediately
refund that money to you. It is Laureate’s expectation that in turn, if money is
owed to Laureate, you will refund the money to Laureate on a timely basis.

 

The Company’s designated tax firm will assist in preparing your U.S. and
Singapore tax returns for the tax years related to your assignment.
Representatives of the firm will conduct a pre departure/post arrival tax
orientation and will be available to assist you with assignment-related tax
questions. They will also prepare your tax settlement and review it with you
after your annual tax return has been finalized and filed.

 

You will be responsible for submitting your tax data to the tax preparer on a
timely basis to facilitate the filing of your tax return by the filing deadline
or as soon as possible. You will also be responsible for settling any
outstanding balance due back to the Company through the annual tax settlement
process, within proscribed deadlines.

 

 

 

Housing & Utilities

 

The Company will assist you in obtaining leased housing in Singapore. You will
receive a monthly Housing & Utilities Differential of up to SGD 12,560.37 to
offset the incremental cost of rental housing and utilities as compared to
typical housing costs in U.S. within guidelines. This amount is inclusive of a
housing exception to increase your monthly housing/utilities budget from SGD
13,297.58 to SGD 16,300. The home housing contribution has been waived until the
ealier of (A) June 30, 2019, or (B) you sell your Maryland residence. So long as
you own your Maryland residence, you will continue to receive your current
monthly housing allowance of USD 3,080 for your Maryland residence until
June 30, 3019.

 

3

--------------------------------------------------------------------------------



 

 

 

This monthly differential has been calculated as follows:

 

 

 

 

 

Projected Host Country Housing/Utilities Costs:

 

SGD

16,300.00

 

 

 

Home Housing Contribution: USD 2,778.33

 

SGD

(3,739.63

)

 

 

Differential

 

SGD

12,560.37

 

 

 

 

 

 

 

 

 

 

You will need to submit your lease in order to determine the exact amount of the
housing differential to be reimbursed. If your rental costs exceed the host
housing amount, you will be responsible for the additional cost. If your rent is
less than the differential, you will be reimbursed up to the actual cost of your
monthly rent and utilities.

 

If available, you should secure housing that is equipped with major appliances.
If certain standard major appliances are not provided in the lease, Laureate may
provide a budget for necessary purchases.

 

It is Laureate’s understanding that you intend to sell your Maryland residence
while you are on assignment. Should you sell your residence on or before
June 30, 2019, you are eligible to receive a one-time payment (the “Residence
Payment”) not to exceed $150,000 (the “Residence Payment Limit”). Subject to the
Residence Payment Limit, the actual amount of the Residence Payment will equal
the sum of (A) the closing costs attributable to “Seller” on line 1400 of the
form HUD-1 signed by both Buyer and Seller in connection with the sale of your
primary residence in Maryland (the “HUD-1”), and (B) the difference, to the
extent greater than zero, between (i) $1,950,100, and (ii) Line 401 of the HUD.
The Residence Payment is contingent on the home sale closing occurring no later
than June 30, 2019. To the extent paid, the Residence Payment shall be
considered a relocation expense and be subject to your “Employee Relocation
Agreement” as attached to this Letter.

 

Laureate will pay all taxes due on the Residence Payment in Singapore and the
United States.

 

 

 

Goods & Services

 

The Company provides a Goods & Services differential to recognize relative cost
of living differences and to minimize the impact of exchange rate changes.

 

The portion of your salary assumed to be spent in the U.S. on goods and services
will be supplemented with a G&S differential allowance to provide you with
comparable purchasing power for local Singapore spending on goods & services.
The monthly G&S differential is currently USD 2,455.42 net.

 

 

 

Transportation

 

Laureate will provide you with a monthly Car Allowance of USD 2,619.83, net, to
assist you with the incremental cost of leasing or acquiring an automobile, and
operating cost differentials.

 

 

 

Education

 

The Company will contribute towards the cost of your children’s education while
on assignment within guidelines. The Company will reimburse the reasonable cost
of academic tuition in Singapore, registration and school bus transportation
from pre-kindergarten (age

 

4

--------------------------------------------------------------------------------



 

 

 

4) through 12th grade, if local free schools are deemed inadequate, less the
amount you would have paid if you had remained in the U.S.

 

 

 

Club Membership

 

You will be reimbursed for a club membership fee for you and your accompanying
dependents, subject to approval.

 

 

 

Home Leave

 

The Company encourages you to return home periodically, in order to maintain
personal and professional ties. Based on recent restricted business-class
airfare quotes, updated annually, we will provide you with an annual home leave
budget to Baltimore, Maryland for you and your eligible family members. Although
you are encouraged to use this budget to visit your home base, you have the
flexibility to fly anywhere you would like and take as many trips you would like
annually, reimbursable up to the annual budget amount. Your annual budget period
begins on your assignment start date. If you travel to your home country for
business purposes, you may extend these trips to combine with an approved home
leave. Time off for home leave, excluding days working in the office, is part of
your vacation time.

 

 

 

Compassionate Leave

 

If an immediate family member becomes critically ill or dies, the Company will
reimburse round trip airfare for you to travel to the relative’s location.
Immediate family is defined as spouse, children, parents, grandparents and
siblings.

 

 

 

Repatriation & Termination of Agreement

 

Upon repatriation or in the event of an early termination of your assignment,
the Company will relocate you back to the continental United States.

 

Laureate will make a good faith effort to provide you with a position
commensurate with your skills and experience. If no position is available upon
your return to the U.S., you will be treated according to the U.S. employment
terms and conditions.

 

If you voluntarily resign after the completion of your two year assignment, the
Company will relocate you back to the contiental United States. However, if you
voluntarily terminate your employment prior to the completion of your two year
assignment, or are terminated “for cause”, you will be responsible for the full
cost of relocation. Valid relocation expenses include air travel, return
shipment of your belongings, and approved miscellaneous expenses.

 

Employment remains “at will.” In addition, the Company may terminate this
Agreement with immediate effect and with no compensation if you commit any
breach of your obligations under this Agreement or any other violation of
Company policy or applicable law.

 

5

--------------------------------------------------------------------------------



 

 

 

If your assignment is extended beyond four years total, the Company will
consider a transition to local employment status.

 

If Laureate Education, Inc. terminates your employment (or causes your
employment to be terminated) for any reason other than “for cause” during the
first two years of your assignment, Laureate will pay (or cause to be paid) an
amount equal to the greater of (a) your salary in the twelve (12) months
preceding termination of your employment, or (b) the minimum statutory amount
required to be paid by applicable law (if any) (such greater amount, the
“Severance”). Payment of the Severance will occur eight (8) days after your
execution of a release (in a form to be provided by Laureate, the “Release”) of
Laureate and its affiliated entities from claims of liability. The severance
will be paid in one lump sum, will be subject to any required foreign or
domestic withholding and payroll deductions and taxes, and will otherwise be tax
equalized (to the extent necessary) so as to be consistent with the payment of
your salary while you are on assignment. Laureate shall have no obligation to
pay the Severance unless and until you sign the Release and any applicable
revocation period has lapsed.

 

Unless Laureate has received a signed Release and the applicable revocation
period has lapsed, Laureate’s obligations under this paragraph shall be null and
void as of the date that is six (6) months after the date of termination of your
employment. Additionally, Laureate’s obligation to pay the Severance shall only
apply during the first two years of your assignment, and will cease upon your
taking another position within Laureate or with one of its affiliates or
subsidiaries (a “Reassignment”), irrespective of whether a Reassignment occurs
within the first two years of the assignment.

 

For purposes of this Agreement, “for cause” shall mean Laureate’s termination of
your employment on account of your (i) gross negligence or willful malfeasance
in connection with the performance of your duties with respect to Laureate and
its affiliates, (ii) conviction of, or pleading guilty or nolo contendere to any
felony, (iii) theft, embezzlement, fraud or other similar conduct by you,
(iv) your insubordination, (v) your refusing to take a Reassignment, or (vi) a
willful and material breach of any applicable agreement with Laureate including,
without limitation, engaging in any action in breach of any applicable
restrictive covenants. Notwithstanding anything herein to the contrary, you
shall remain an “at will” employee of Laureate at all times during your
assignment.

 

As additional consideration for your taking this assignment, provided your
employment is not terminated for cause, should your employment be terminated by
the Company during the first two (2) years of your assignment, Laureate will
continue to pay the Housing & Utilities, Goods & Services, Home Leave,
Transportation, Education, and Club Membership benefits detailed above up to and
through June 30, 2019 (the “Continued Expatriate Benefits”). Furthermore,
provided you and your family repatriate back to the continental United States on
or before August 31, 2019, Laureate will provide you with the following
“Repatriation Benefits”:

 

1)        Relocation Allowance - $10,000 to be paid in cash.

2)        Temporary Living Expenses in Host Country- Up to seven (7) days of
temporary living accomdations in Singapore for you and your family, to be
provided by Laureate’s third-party service provider.

3)        Household Good Shipment — Laureate will cover the cost of returning
those items shipped by you to Singapore back to Baltimore (or another
destination of your chosing in the continental United States).

4)        Removal from Items Storage — Laureate will pay those costs associated
with removing those items placed by you into permanent storage from permanent
storage and those costs associated with delivering those items to an address of
your chosing the continental United States.

 

6

--------------------------------------------------------------------------------



 

5)        Relocation Airfare — Laureate will reimburse you for business clase
airfare for the repatriation of you, your spouse, and your children to
Baltimore, Maryland (or any location in the contitnental United States of your
chosing).

6)        Temporary Living Expenses in Home Country — Laureate will provide you
with up to (30) days termporary living accomdations in a locale of your choosing
in the continental Untited States.

 

If you choose not to return to the continental United States, provided Laureate
has received the Release, in addition to your other benefits, Laureate will pay
you $87,852 in one lump sum for you to use in connection with your relocation
(the “Relocation Payment”). If you accept an offer of employment with another
entity which includes paid relocation benefits, Laureate will have no obligation
to pay the Relocation Payment. You will not be tax equalized for the Relocation
Payment.

 

Any Continued Expatriate Benefits and other Repatriation Benefits will be tax
equalized in a manner consistent with the tax equalization of your salary and
benefits while on assignment (except where noted otherwise) and will otherwise
be subject to the “Taxes” section of the table above. After termination of your
employment, any payments subject to tax equalization will only be tax equalized
on the basis of your Singapore tax residence.

 

Notwithstanding anything in this Letter to the contrary, Laureate shall have no
obligation to pay you either the Continued Expatriate Benefits or the
Repatriation Benefits unless and until it receives the Release executed by you
and any applicable revocation period has lapsed. After Laureate’s Receipt of a
signed Release and lapse of any applicable revocation period, you will have the
option to be paid the cash value of the Continued Expatriate Benefits (other
than those benefits concerning tax equalization and the preparation and filing
of your tax returns), to the extent not paid prior to the date of your election.
Additionally, following termination of your employment by the Company (other
than for cause), in the event you move your residence from Singapore, Laureate
may elect to pay any remaining Continued Expatriate Benefits in one lump sum in
cash with the amount to be determined by Laureate in its reasonable discretion.

 

The Confidentiality, Non-Disclosure, No Solicitation Agreement and Covenant Not
to Compete which you signed at the time of hire with the Company, as well as the
terms of all other Laureate policies will continue to be in effect and apply
during the term of your assignment and thereafter.

 

We recognize that this is a busy time for you and that there are many questions
that may arise during your assignment. Your international assignment benefits
will be administered by our Global Mobility Department headed by Lynn Tamburo,
Director. Lynn can also be reached at 410 -736-9854 in the US.

 

It is my sincere hope that this assignment will be productive, satisfying, and
professionally rewarding. Please let me know how we can assist at any time.

 

Sincerely,

 

 

 

 

 

/s/ Luis H. Novelo

 

Luis H. Novelo

 

VP HR, Global Support Functions and interim Chief Human Resources Officer

 

 

7

--------------------------------------------------------------------------------



 

Acknowledgement

 

Please indicate your acknowledgement and acceptance of the terms and conditions
of your International Assignment by signing in the space provided below and
returning this document to my attention, retaining a copy for your files.

 

 

/s/ Neel Broker

 

July 20, 2017

 

Neel Broker

 

Date

 

8

--------------------------------------------------------------------------------



 

Summary of International Assignment Provisions

 

All allowances and deductions are estimates and are subject to change.

 

All services will be provided following the terms and conditions of the
International Assignment Guidelines and/or Laureate Business Travel Policy.

 

Family size of 4

 

COMPENSATION & ALLOWANCES (quoted on an annual basis)

 

Base Salary

 

USD 460,000

Bonus Target

 

100%

Hypothetical Tax Deduction
[Bonus is tax equalized upon payment]

 

To be determined by tax provider

Housing and Utilities Subsidy (net)

 

SGD 150,724.44

Transportation Allowance

 

USD 31,43.96

Goods & Services Allowance

 

USD 29,465.04

 

RELOCATION

 

Final Move Travel

Household Goods Shipment

Temporary Living

Immigration Assistance

Home Finding/Settling in Assistance

Major Appliance Reimbursement

Relocation Allowance

Home-Finding Trip

 

ON-ASSIGNMENT SUPPORT

 

Permanent Storage

Home Leave

Education

Compassionate Leave

Tax Equalization & Preparation

International Medical Plan

Home country Vacation Time

Host country Work Hours & Holidays

 

9

--------------------------------------------------------------------------------



 

Employee Relocation Agreement

 

This Employee Relocation Agreement (the “Agreement”) is entered into between
Neel Broker (the “Employee”) and Laureate Education, Inc., hereafter referred to
as the “Company.”

 

The Company hereby accepts liability for payment of relocation expenses arising
from this Agreement to the extent such expenses are covered by the written
policy of the Company.

 

Relocation is a very costly benefit for the Company. Because of this substantial
cost, Employee acknowledges that relocation expenses are covered by the Company
with the expectation that the Employee will not voluntarily leave the company
within a short period of time after relocating to accept a new job or transfer
with the Company.

 

If the employee voluntarily leaves employment or is terminated for gross
misconduct within twelve (12) months from the effective date of hire into the
position following relocation, the employee will reimburse the Company in full
for all relocation expenses incurred by the Company. If the employee voluntarily
leaves employment or is terminated for gross misconduct more than twelve (12)
months but up to twenty-four (24) months from the effective date of hire into
the position following relocation, the employee will reimburse the Company fifty
percent (50%) of all relocation expenses incurred by the Company.

 

Further, all reimbursements under this Policy, including any submitted but not
yet paid (such as pending gross-ups), cease as of the date of termination.
Laureate maintains the right to withhold monies owed from any final salary or
other monies due you.

 

This Agreement is not a contract of employment and does not alter the at-will
employment status of the Employee.

 

An Employee Reimbursement Agreement form must be signed by you and returned to
Human Resources as a prerequisite to receiving relocation benefits.

 

Employee hereby acknowledges receiving a copy of this Agreement and agrees to
comply with all its terms, including the repayment terms if applicable.

 

/s/ Neel Broker

 

July 20, 2017

Neel Broker

Date

CEO AMEA

 

 

10

--------------------------------------------------------------------------------
